Citation Nr: 0811357	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-08 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for diabetes mellitus, type II 
from May 8, 2001?

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery, Alabama 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The jurisdiction has since been 
transferred to the New York, New York RO

In an April 2002 rating decision entitlement to service 
connection for diabetes mellitus, type II, with peripheral 
neuropathy and a history of retinopathy was granted. An 
initial 20 percent disability rating effective from July 9, 
2001 was assigned. Subsequently by rating action in March 
2003 an earlier effective date of May 8, 2001 was assigned.

In March 2003, the veteran had a hearing before a hearing 
officer at the RO.  A transcript of the hearing is associated 
with the claims file.

By rating action in September 2003 separate 10 percent 
ratings were assigned for peripheral neuropathy of the left 
foot; peripheral neuropathy of the right foot, and, 
hypertension all secondary to diabetes mellitus.  These 
ratings were effective as of May 8, 2001.  

By rating action in June 2007 service connection was granted 
for erectile dysfunction secondary to diabetes mellitus and a 
noncompensable rating was assigned effective as of March 15, 
2007.  Entitlement to special monthly compensation based on 
the loss of use of a creative organ was also granted.  

Finally, by rating action in October 2007 separate 10 percent 
ratings were assigned for peripheral neuropathy of the left 
and right upper extremities secondary to diabetes mellitus. 
These ratings were effective as of October 19, 2007.


FINDING OF FACT

From May 8, 2001, the veteran's diabetes mellitus has 
required treatment with insulin, and a restricted diet.  It 
has not required the regulation of activities.


CONCLUSION OF LAW

The criteria for entitlement to a rating greater than 20 
percent for diabetes mellitus have not been met at any time 
since May 8, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in 
November 2004.  The RO readjudicated the claim and sent him a 
supplemental statement of the case (SSOC) in March 2007, 
following the VCAA notice compliance action.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The veteran was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notice.  Therefore, there 
is no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the November 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your appeal, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Background

At a VA examination in January 2002, the examiner noted that 
the veteran's private medical treatment records showed that 
he was diagnosed with diabetes in 1997 and treated with 40 
units of 70/30 insulin twice daily, and 30 mg Actos.  His 
blood sugars varied from 230 to 400.  He was noted to be a 
very brittle diabetic.  He reported tingling in the hands and 
feet, and sharp pains from the wrist to fingertips, and knees 
to the feet.  He had blurring of vision. The diagnosis was 
diabetes mellitus II; peripheral neuropathy; essential 
hypertension; history of retinopathy.

At a May 2003 VA examination, an eye examiner noted diabetes 
mellitus with mild background diabetic neuropathy; and, 
minimal hypertension retinopathy, bilateral.

At a VA examination in October 2007, the veteran reported 
getting hypoglycemic about once a month with decreased 
strength.  An eye examination revealed that his right eye 
visual acuity was correctable to 20/25, and his left eye to 
20/20.

The file contains extensive treatment records from C.L., 
M.D., noting treatment for diabetes mellitus.  These records 
do not indicate that the veteran's activities are restricted 
due to his diabetes mellitus.

Analysis

The veteran has appealed the initial 20 percent rating that 
was assigned for diabetes mellitus.  He is essentially asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

Note (1) to this Code provides that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.  In 
this latter respect, the record shows the veteran receives 
separate evaluations for left and right lower extremity and 
left and right upper extremity peripheral neuropathy.  He 
also receives a separate evaluation for hypertension and for 
erectile dysfunction.  As noted, the ratings assigned those 
disorders are not the subject of this appeal. 
 
While the veteran's records do show that his diabetes is 
uncontrolled and is treated with insulin, there is no 
objective medical evidence noting that a doctor has 
restricted the veteran's activities due to his diabetes.  Cf. 
Camacho v. Nicholson, No. 05-1394 (U.S. Vet. App. July 6, 
2007) (The term regulation of activities" as defined by 
Diagnostic Code 7913 requires that a claimant avoid not only 
strenuous occupational activity, but strenuous recreational 
activity as well.)  While the veteran reported having 
decreased strength at the October 2007 VA examination, he was 
unable to give the examiner a specific physical activity he 
could not do because of his diabetes.  The examiner noted 
that the veteran was able to do all activities of daily 
living by himself.  Since all three requirements for a 40 
percent rating are not met, the statutory requirements are 
not met or nearly approximated, and a higher disability 
rating is not warranted.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

Additionally, because the veteran's right eye visual acuity 
is correctable to 20/25, and his left eye to 20/20, there is 
no basis for a separate rating under 38 C.F.R. § 4.84a.  

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 20 percent rating than a 40 percent rating under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The Board notes that this is 
an initial ratings case, and consideration has been given to 
"staged ratings" since service connection was made effective 
(i.e., different percentage ratings of different periods of 
time).  Fenderson, 12 Vet. App. 119 (1999).  However, there 
appears to be no identifiable period of time since the 
effective date of service connection during which the 
service-connected diabetes mellitus was more than 20 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim for an initial rating in excess of 20 percent for 
diabetes mellitus that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Since May 8, 2001, entitlement to an evaluation in excess of 
20 percent for diabetes mellitus with a history of 
retinopathy is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


